DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: derivation unit, orthogonal transform unit, encoding unit in claim 1, deviation unit in claims 7-12, decoding unit, inverse orthogonal transform unit in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: computer in Fig.102.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 11, 14-17, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160134892 A1 CHEN; Jie et al. (hereafter Chen), and further in view of US 20100128803 A1 Divorra Escoda; Oscar et al. (hereafter Divorra Escoda).
Regarding claim 1, Chen discloses An image processing apparatus (I.e.Fig.11) comprising: a derivation unit configured to derive a transformation matrix (i.e.Fig.7, [0278]); an orthogonal transform unit configured to orthogonally transform a prediction residual of an image (i.e.Fig.11 transformer, [0005],[0256]), using the transformation matrix derived by the derivation unit (i.e.[0005]); and an encoding unit configured to encode coefficient data obtained by orthogonally transforming the prediction residual by the orthogonal transform unit to generate a bit stream (i.e.Fig.11 entropy encoder, [0370]).

Divorra Escoda teaches using a submatrix configuring a part of the transformation matrix (i.e.Fig.7, wherein set A and B are the subset of transformation matrices).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the image processing apparatus/methods disclosed by Chen to include the using a submatrix configuring a part of the transformation matrix of Divorra Escoda, in order to improve any distorted edge or texture, besides blocky artifacts, as taught by Divorra Escoda (i.e.[0004]-[0005]).
Regarding claims 5, 20, Chen The image processing apparatus according to claim 1, wherein the derivation unit derives the transformation matrix by flipping the submatrix around an axis of a predetermined direction passing through a center of the transformation matrix and deriving a remaining submatrix of the transformation matrix (i.e.Fig.6N, [0223]-[0229]).
Regarding claim 6, Chen discloses The image processing apparatus according to claim 5, wherein the derivation unit further inverts a sign of an element of the flipped submatrix, and derives the transformation matrix (i.e.Fig.6B).
Regarding claim 7, Chen discloses The image processing apparatus according to claim 1, wherein the submatrix is a left-half submatrix or a right-half submatrix of the transformation matrix, and the derivation unit is configured to derive the transformation matrix by flipping the submatrix in a row direction of the transformation matrix, further inverting a sign of an odd-numbered row vector of the flipped submatrix, and deriving the right-half submatrix or the left-half submatrix of the transformation matrix (i.e.Fig.6D, [0247]-[0251]).
Regarding claim 11, Divorra Escoda teaches The image processing apparatus according to claim 1, wherein the submatrix is a submatrix of an upper left triangular portion or a submatrix of a lower right triangular portion of the transformation matrix, and the derivation 
Regarding claims 14, 23, Chen discloses The image processing apparatus according to claim 1, wherein the orthogonal transform unit orthogonally transforms the prediction residual, using a transform unit (TU) of a quad-tree block structure or a quad tree plus binary tree (QTBT) block structure as a unit of processing (i.e.[0320]).
Regarding claims 15, 22, Chen discloses The image processing apparatus according to claim 1, wherein the encoding unit encodes the coefficient data, using a coding unit (CU) of a quad-tree block structure or a quad tree plus binary tree (QTBT) block structure as a unit of processing (i.e.[0370]).
Regarding claim 16, see the rejection for claim 1. 
Regarding claim 17, see the rejection for claim 1. Chen further discloses An image processing apparatus (i.e.Fig.12) comprising: a decoding unit configured to decode a bit stream to obtain coefficient data that is an orthogonally transformed prediction residual of an image (i.e.Fig.12 decoder 515, [0269], [0374]); an inverse orthogonal transform unit configured to inversely orthogonally transform the coefficient data obtained by the decoding unit (i.e.Fig.12 inverse transformer, [0005], [0370]).
Regarding claim 21, Chen discloses The image processing apparatus according to claim 17, wherein the derivation unit derives a first transformation matrix, using the submatrix, and 
Regarding claim 24, see the rejection for claim 17.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Divorra Escoda, and further in view of US 20080310504 A1 Ye; Yan et al. (hereafter Ye).
Regarding claim 2, Ye teaches The image processing apparatus according to claim 1, wherein the derivation unit derives the transformation matrix, using the submatrix to be stored in a lookup table (i.e.[0080]-[0082]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Chen, Divorra Escoda and Ye before him/her, to modify the image processing apparatus/methods disclosed by Chen to include the teachings in the same field of endeavor of Divorra Escoda and Ye, in order to improve any distorted edge or texture, besides blocky artifacts, as taught by Divorra Escoda (i.e.[0004]-[0005]), and improve the effectiveness of entropy coding, as taught by Ye (i.e.[0008]).
Claims 3, 4, 13, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Divorra Escoda, and further in view of US 20120008675 A1 Karczewicz.
Regarding claim 3, Karczewicz teaches The image processing apparatus according to claim 1, wherein the orthogonal transform unit performs primary transform for the prediction residual, using the transformation matrix derived by the derivation unit, and further performs secondary transform for a result of the primary transform (i.e.[0073]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Chen, Divorra Escoda and 
Regarding claim 4, Karczewicz teaches The image processing apparatus according to claim 3, wherein the derivation unit derives the transformation matrix for horizontal one-dimensional orthogonal transform and the transformation matrix for vertical one-dimensional orthogonal transform, and the orthogonal transform unit performs, as the primary transform, the horizontal one-dimensional orthogonal transform, using the transformation matrix for horizontal one-dimensional orthogonal transform derived by the derivation unit, and further, the vertical one-dimensional orthogonal transform, using the transformation matrix for vertical one-dimensional orthogonal transform derived by the derivation unit (i.e.[0136]).
Regarding claim 13, Karczewicz teaches The image processing apparatus according to claim 1, wherein the derivation unit derives a first transformation matrix, using the submatrix, and further derives a second transformation matrix, using the derived first transformation matrix, and the orthogonal transform unit orthogonally transforms the prediction residual, using the second transformation matrix derived by the derivation unit (i.e.Fig.9, [0073]).
Regarding claim 18, Karczewicz teaches The image processing apparatus according to claim 17, wherein the inverse orthogonal transform unit performs inverse secondary transform for the coefficient data obtained by the decoding unit, and further performs inverse primary transform for a result of the inverse secondary transform, using the transformation matrix derived by the derivation unit (i.e.[0187]).

Claims 8-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable Chen, in view of Divorra Escoda,and further in view of US 20190281299 A1 LELEANNEC; Fabrice et al. (hereafter Leleannec).
Regarding claim 8, Leleannec teaches The image processing apparatus according to claim 1, wherein the submatrix is an upper-half submatrix or a lower-half submatrix of the transformation matrix, and the derivation unit is configured to derive the transformation matrix by flipping the submatrix in a column direction of the transformation matrix, further inverting a sign of an odd-numbered column vector of the flipped submatrix, and deriving the lower-half submatrix or the upper-half submatrix of the transformation matrix (i.e.Fig.9, [0159-[0166]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Chen, Divorra Escoda and Leleannec before him/her, to modify the image processing apparatus/methods disclosed by Chen to include the teachings in the same field of endeavor of Divorra Escoda and Leleannec, in order to improve any distorted edge or texture, besides blocky artifacts, as taught by Divorra 
Regarding claim 9, Leleannec teaches The image processing apparatus according to claim 1, wherein the submatrix is an upper-half submatrix or a lower-half submatrix of the transformation matrix, and the derivation unit is configured to derive the transformation matrix by flipping the submatrix in a rotation direction around a center of the transformation matrix, further inverting signs of an element having an even row number and an even column number and an element having an odd row number and an odd column number of the flipped submatrix, and deriving the lower-half submatrix or the upper-half submatrix of the transformation matrix (i.e.[0022]-[0025]).
Regarding claim 10, Leleannec teaches The image processing apparatus according to claim 1, wherein the submatrix is a submatrix of an upper right triangular portion or a submatrix of a lower left triangular portion of the transformation matrix, and the derivation unit is configured to derive the transformation matrix by transposing the submatrix to derive the submatrix of a lower left triangular portion or the submatrix of an upper right triangular portion of the transformation matrix (i.e.[0048]-[0050]).
Regarding claim 12, Leleannec teaches The image processing apparatus according to claim 1, wherein the submatrix is an upper left quarter submatrix of the transformation matrix, and the derivation unit is configured to derive the transformation matrix by flipping the submatrix in a row direction of the transformation matrix, further inverting a sign of an odd-numbered row vector of the flipped submatrix, and deriving an upper right quarter submatrix of the transformation matrix, flipping the submatrix in a column direction of the transformation matrix, further inverting a sign of an odd-numbered column vector of the flipped submatrix, and deriving a lower left quarter submatrix of the transformation matrix, and flipping the submatrix .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20130114732 A1, US 20130117343 A1, US 20200213626 A1, US 20200288165 A1, US 20110135212 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671.  The examiner can normally be reached on Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TRACY Y. LI/               Primary Examiner, Art Unit 2487